Citation Nr: 0704497	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision.  The case was remanded by 
the Board in July 2004 for further development and the RO 
issued a supplemental statement of the case in July 2006.

In February 2004, the veteran testified at a hearing on 
appeal before a Veterans Law Judge who is no longer 
associated with the Board.  The veteran was advised of this 
fact and given the opportunity to testify at another hearing 
before the Veterans Law Judge who would be deciding his case; 
however, by letter in January 2007, he declined the 
opportunity for another hearing.


FINDING OF FACT

The veteran does not have glaucoma that was present in 
service, manifested within one year of discharge from 
service, or is otherwise related to active duty service.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

The RO issued a letter in February 2002, prior to initial 
adjudication of the claim, stating all but the last element 
of the duty to notify.  The veteran has not been prejudiced 
by lack of notification, however, because he was also issued 
a further development letter in May 2003, a statement of the 
case in August 2003 containing the entire text of 38 C.F.R. 
§ 3.159, and a complete notification letter in July 2004.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO has obtained 
the veteran's service medical records, VA treatment records, 
private medical records and afforded the veteran a VA 
examination.  Additionally, the veteran submitted a statement 
in August 2006 stating that he had no further information 
regarding his claim.  There does not appear to be any other 
evidence, VA or private, relevant to the claim that the RO 
has failed to attempt to obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  




II.  Claim for Service Connection

The veteran claims that his current glaucoma is related to 
service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, 
certain chronic diseases, including glaucoma as an organic 
disease of the nervous system, may be presumed to have been 
incurred during service if manifested to a degree of ten 
percent or more within one year after discharge from service, 
the absence of any findings of the disease during service 
notwithstanding.  38 C.F.R. §§ 3.307, 3.309.  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records indicate that he did 
seek treatment for hazy vision and conjunctivitis while in 
service and that he saw an optometrist on several occasions 
for corrective glasses.  No diagnosis of glaucoma is present 
in the veteran's service medical records.

While the veteran states that he was treated for glaucoma 
immediately after service, the first mention of a diagnosis 
of glaucoma is in the veteran's private medical records from 
1991.  An April 1992 private medical record indicates the 
veteran was diagnosed with glaucoma and underwent an Argon 
Laser Trabeculoplasty.    VA treatment records also indicate 
treatment for glaucoma from December 1999 to December 2004.

The veteran submitted a private medical opinion dated April 
2003 which diagnosed the veteran as having glaucoma and 
speculated that his current disability was related to 
manifestations of the same during service.  The private 
physician states, "He obviously had this condition during 
his years of military service" after relating that the 
veteran had been under his care since 1991 for glaucoma.  The 
physician made no mention of reviewing the veteran's service 
medical records, reviewing any records other than those 
concerning his treatment under that physician since 1991, or 
even a history of medical issues in service as taken orally 
by the veteran.  While this physician treated the veteran for 
glaucoma for over a decade, treatment did not begin until 
over twenty years after service and no mention is made of a 
review or knowledge of the veteran's medical history while in 
service.

The veteran underwent a more probative and more recent VA 
examination in February 2005 at which time he was diagnosed 
as having glaucoma that was noted to be "currently under 
control."  The VA examiner also made a complete review of 
the veteran's service medical records, noting the in-service 
optometry treatment, and the veteran's entire claims file, 
detailing both private and VA medical treatment records.  The 
physician also noted that the veteran claimed a family member 
had glaucoma whereas his previous medical histories made no 
mention of a family member with glaucoma.  The physician 
concluded by stating that after reviewing the veteran's in-
service and post-service medical history, including in-
service optometry treatment in 1968, "there was no 
indication of glaucoma in 1968 nor any evidence of a 
condition which would be expected to lead to glaucoma."  The 
examiner also acknowledged the private medical opinion 
discussed above which opined that the veteran had suffered 
from glaucoma in service and responded, "I however cannot 
find any evidence in the military record to corroborate that 
statement."

Despite the veteran's contentions that he currently suffers 
from glaucoma that is related to service, the weight of the 
medical evidence is against such a relationship.  The private 
medical opinion is far outweighed by the VA examiner's 
opinion for the reasons discussed above.  While the veteran 
may sincerely believe that his 


glaucoma is related to his service, as a lay person, he is 
not competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have glaucoma as a result of service.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for glaucoma is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


